Exhibit 10.2 CONSULTING AGREEMENT MEMBER OF THE BOARD OF DIRECTORS This CONSULTING AGREEMENT (this "Agreement") is made this 1st day of August, 2007, between Enox Biopharma Inc., a Nevada, USA corporation (the "Company"), and Dr. David Greenberg, an individual (the "Consultant"). W I T N E S E T H: WHEREAS, the Consultant desires to render consulting services to the Company and the Company desires to retain the Consultant for the purpose of rendering such services pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE I. APPOINTMENT 1.1. APPOINTMENT. The Company hereby appoints the Consultant, and the Consultant hereby accepts such appointment, to serve as a consultant to the Company and to perform such services as may be required from time to time by the Company during the Term, as hereinafter defined, pursuant to the terms and conditions of this Agreement. 1.1. CONSULTING SERVICES. The Consultant shall perform the services set forth in Schedule 1.2 or as otherwise requested by the Company from time to time during the Term (the "Services"). The Consultant agrees to use his best efforts to accommodate the Company in the performance of such requested Services regarding the timing, nature and scope thereof. ARTICLE 2. TERM. Subject to earlier termination of the appointment of the Consultant in accordance herewith, the initial term of this Agreement shall commence on the date hereof and end on the date twelve (12) months following the date hereof and, thereafter, the term of this Agreement shall automatically renew for successive ninety (90) day periods unless either party gives notice of non-renewal to the other party at least thirty (30) days prior to the expiration of the initial twelve-month period (the "Initial Term") or any subsequent one-month period (the "Term"). ARTICLE 3. COMPENSATION; EXPENSES 3.1. COMPENSATION. The Company agrees to pay the Consultant for the rendering of the Services at the rate of one thousand dollars ($1,000.00) for each month of consulting during the term of this agreement (the "Base Consulting Fee"). 3.2. BUSINESS EXPENSES. The Company will reimburse the Consultant for all reasonable out-of-pocket business expenses incurred by the Consultant up to $300.00 per month, in accordance with the then applicable Company policy and procedures therefor, in performing the Services hereunder during the Term (the "Business Expenses"); provided, that, the Consultant shall receive from the Company prior approval for such expenses and promptly submit itemized invoices therefor and any other supporting documentation reasonably requested by the Company. Subject to this Section 3.2, it is understood that business expenses will include reasonable travel expenses. The Consultant will use best efforts to minimize out-of-pocket expenses where possible. 3.3 BEST EFFORTS. The Consultant's services with the Company shall be part time and the Consultant shall devote his best efforts and business time to the performance of his duties and responsibilities as set forth in this Agreement, which duties and responsibilities shall be performed competently, carefully and faithfully. Subject to Section 6.1, it is understood and agreed that the provisions of this Agreement shall not be construed to prevent the Consultant from (a) investing or trading in securities for his own account; provided, that such investment activity does not impair the full and faithful performance by the Consultant of his duties and responsibilities hereunder, or otherwise violate any other term of this Agreement or (b) engaging in the activities set forth in Schedule 3; provided, that such activities do not interfere with the performance by the Consultant of his duties and responsibilities as set forth herein. ARTICLE 4. OWNERSHIP OF MATERIALS AND INVENTIONS 4.1. OWNERSHIP. (a) All Materials (as defined in Section 4.2) shall be the sole and exclusive property of the Company. The Consultant shall assign, and does hereby assign, to the Company all of his right, title and interest in and to the Materials, if any. Upon the request of the Company, the Consultant shall execute, acknowledge and deliver promptly to the Company such documents in form and substance satisfactory to the Company, and shall do such other acts, as may be necessary or desirable in the discretion of the Company, to secure, maintain and enforce the Company's rights in and to the Materials. With respect to any Invention (as defined in Section 4.2) made or conceived by the Consultant in connection with any of the Services, the Consultant shall assign, and does hereby assign, to the Company all of his right, title and interest in and to any such Invention and all Intellectual Property Rights (as defined in Section 4.2) relating thereto, if any. Consultant acknowledges and agrees that the disclosure of Confidential Information to Consultant does not confer upon Consultant any license, interest or rights of any kind in the Confidential Information.
